Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com May 31, 2011 To the Board of Directors of Southern Products, Inc. Las Vegas, Nevada To Whom It May Concern: Consent of Independent Registered Public Accounting Firm Silberstein Ungar, PLLC, hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by Southern Products, Inc. of our report dated May 27, 2011, relating to the financial statements of Southern Products, Inc., a Nevada Corporation, as of and for the periods ending February 28, 2011 and 2010 and for the period from February 23, 2010 (date on inception) to February 28, 2011. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
